

	

		II

		109th CONGRESS

		1st Session

		S. 1587

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Bingaman (for

			 himself, Mr. Domenici,

			 Mrs. Murray, Mr. Jeffords, Mr.

			 Alexander, Ms. Cantwell,

			 Mr. Akaka, Mr.

			 Reed, Mr. Chafee,

			 Mr. Leahy, Mr.

			 Dodd, and Mr. Dayton)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XXI of the Social Security

		  Act to permit qualifying States to use a portion of their allotments under the

		  State children’s health insurance program for any fiscal year for certain

		  medicaid expenditures.

	

	

		1.Short titleThis Act may be cited as the

			 Children’s Health Equity Technical

			 Amendment Act of 2005.

		2.Authority for

			 qualifying States to use portion of schip allotment for any fiscal year for

			 certain medicaid expenditures

			(a)In

			 generalSection

			 2105(g)(1)(A) of the Social

			 Security Act (42 U.S.C.

			 1397ee(g)(1)(A)) is amended by striking fiscal year

			 1998, 1999, 2000, or 2001 and inserting a fiscal

			 year.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall take effect as if enacted on October 1, 2004.

			

